Case 1:15-cv-01059-CFC-CJB Document 128 Filed 12/23/20 Page 1 of 2 PageID #: 1529




                              IN THE UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF DELAWARE

  SAMSUNG ELECTRONICS CO., LTD.,              )
                                              )
                 Plaintiff,                   )
                                              )
         v.                                   )   C.A. No. 15-1059-CFC-CJB
                                              )
  IMPERIUM IP HOLDINGS (CAYMAN),              )
  LTD.,                                       )
                                              )
                 Defendant.                   )


                                        NOTICE OF SERVICE

         PLEASE TAKE NOTICE that on December 22, 2020, the following document was

  served on the persons listed below:

         1) PLAINTIFF SAMSUNG ELECTRONICS CO., LTD.’S SUPPLEMENTAL INITIAL
            DISCLOSURES PURSUANT TO RULE 26(a)(1), FED. R. CIV. P.

         BY EMAIL
         Joelle E. Polesky                        Gregory L. Ewing
         STRADLEY RONON                           POTOMAC LAW GROUP, PLLC
         1000 N. West Street, Suite 1200          1300 Pennsylvania Avenue, NW
         Wilmington, DE 19801                     Washington, DC 20004
         (302) 295-3805                           (202) 204-3005
         jpolesky@stradley.com                    gewing@potomaclaw.com


                                                  /s/ John W. Shaw
                                                  John W. Shaw (No. 3362)
                                                  Andrew E. Russell (No. 5382)
                                                  SHAW KELLER LLP
  OF COUNSEL:                                     I.M. Pei Building
  Jesse J. Jenner                                 1105 North Market Street, 12th Floor
  Steven Pepe                                     Wilmington, DE 19801
  Kevin J. Post                                   (302) 298-0700
  ROPES & GRAY LLP                                jshaw@shawkeller.com
  1211 Avenue of the Americas                     arussell@shawkeller.com
  New York, NY 10036                              Attorneys for Plaintiff Samsung
  (212) 596-9000                                  Electronics Co., Ltd.
Case 1:15-cv-01059-CFC-CJB Document 128 Filed 12/23/20 Page 2 of 2 PageID #: 1530




  Samuel L. Brenner
  ROPES & GRAY LLP
  Prudential Tower
  800 Boylston Street
  Boston, MA 02199
  (617) 951-7000

  Kathryn C. Thornton
  Jonathan R. Ference-Burke
  ROPES & GRAY LLP
  2099 Pennsylvania Ave NW
  Washington, DC 20006
  (202) 508-4600

  Dated: December 23, 2020




                                        2
